DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action was written in response to the Applicants Remarks fled 11/7/22.  Claims 1-5, 8-10, 13-20, 23-24, 26-33 are pending.  Claims 1-5, 8-10, 13-20, 24, and 26-33 have been examined on the merits.  Claims 27-33 are new.  Claim 25 has been newly cancelled.  Claims 6, 7, 11, 12, 21, and 22 were previously cancelled.  Claim 23 was previously withdrawn.
Withdrawn Rejections
	The 112 1st rejection of claim 25 has been withdrawn due to the cancellation of the claim.
The 103(a) rejection of claim 25 has been withdrawn due to the cancelation of the claim.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 31, 32, and 33 are allowable over the prior art.  The prior art of record is devoid of bacon                            analogs that contain water, hydrocolloids, and oil but do not contain egg albumin, starches and surfactants.  Although primary reference Bone does not require egg albumin, it does include starches and surfactants in its formulations. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 8-10, 13, 14, 24, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Bone et al. (US 4,235,935).
Regarding Claim 1:   Bone discloses a simulated bacon product containing a mixture of an oil and carrageenan or seaweed extract (agar) as a part of the fat portion [col. 3, lines 23-31; col. 5, lines 39-54; col. 6, lines 1-6].  Bone discloses a simulated bacon product containing an oil and carrageenan or seaweed extract (agar) as a part of the meat portion [col. 3, lines 3-22].  Bone discloses bonding the simulated fat and simulated meat in a heat treating (dehydrating) step [col. 10, lines 16-29].  Bone discloses portions of the bacon analog having from 15 to 30% water in the first emulsion systems and a second emulsion system having 5 to 15% water [col. 3, lines 10, 20, 30, and 35].  Bone does not require egg albumen [col. 5, lines 18-26; claim 4].  Bone discloses the fat content of about 15% to about 35% [col. 5, lines 43-46].
Bone does not explicitly disclose an oil within a hydrocolloid.  However, since the oil and hydrocolloid are mixed together to form a mixture and the ingredients are found together, it would have been obvious that the oil would have been located within a hydrocolloid.  
Bone does not explicitly disclose that the first oil and second oil is the same or different.  However, since Bone discloses corn oil, cottonseed oil, safflower oil, coconut oil, and peanut oil in the lean and fat portions [col. 5, lines 39-43] and since the same or different are the only choices, it would have been obvious that Bone would have satisfied either limitation.
Bone does not explicitly disclose that the first hydrocolloid and second hydrocolloid is the same or different.  However, since Bone discloses vegetable gums including carrageenan and seaweed extract and using the hydrocolloids in the lean and fat portions and since the same or different are the only choices, it would have been obvious that Bone would have satisfied either limitation.
Regarding the amount of oil, Bone discloses about 35%, and therefore the amounts are substantially close to that of the instant claim at greater than 35%, one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have same properties.
Regarding Claim 2: Bone discloses as discussed above in claim 1.  Bone discloses the bacon analog is crinkling, curling, twisting, folding, and realistic bacon-like marbling  tender and flaky, simulating the texture of bacon [col. 4, lines 1-12].  Bone discloses that the bacon analog has appearance, flavor and texture and cooking properties of bacon [col. 1, lines 52-59; col. 4, lines 58-62].
Regarding Claim 3:  Bone discloses as discussed above in claim 1. Bone discloses the lean and fat portions contain colorants that mimic colors that are found in animal bacon [col. 2, lines 30-45; col. 8, lines 30-32].
Regarding Claim 5:  Bone discloses as discussed above in claim 1. Bone discloses flavor is added to make the simulated bacon resemble animal bacon [col. 10, lines 37-39].
Regarding Claim 8:  Bone discloses as discussed above in claim 1. Bone discloses using corn oil or other vegetable oils, where corn oil which is known in the art to be unsaturated [col. 5, lines 39-43].
Regarding Claim 9:  Bone discloses as discussed above in claim 1.  Bone does not require the presence of modified cellulose derivatives in its lean meat or fat portions and therefore is free of such derivatives [col. 3, lines 1-36].
Regarding Claim 10:  Bone discloses as discussed above in claim 1.  Bone does not disclose that the hydrocolloids do not melt at 300 to 450°F.  However, since Bone discloses the same hydrocolloids as claimed they would have been expected to have the same feature.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 14:  Bone discloses as discussed above in claim 1.  Bone discloses layers of fat and lean portions to make the simulated bacon resemble animal bacon [col. 10, lines 1-22].
Regarding Claim 24:  Bone discloses as discussed above in claim 1.  Bone discloses including 0.5 -6% vegetable gums in the lean and fatty portions [col. 3, lines 1-22].
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Bone overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claim 27:  Bone discloses as discussed above in claim 1. Bone discloses the fat content of about 15% to about 35% [col. 5, lines 43-46].
Regarding the amount of oil, Bone discloses about 35%, and therefore the amounts are substantially close to that of the instant claim which recites at least 36%, one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have same properties.
Regarding Claim 29:  Bone discloses as discussed above in claim 1. Bone discloses the fat content of about 15% to about 35% [col. 5, lines 43-46].  Bone does not disclose an oil concentration of at least 40 wt%.
Although Bone discloses about 15 to about 35%, it would have been obvious to modify the amount of fat in order to achieve a level of fat that gives the desired appearance and fat content since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Bone et al. (US 4,235,935) as applied to claim 3 above and in further view of Yang et al. (CN 1030346) Jan 18 1989.
Regarding Claim 4:  Bone discloses as discussed above in claim 3.  Bone discloses that the composition can contain plant colorants and other colorants [pg. 1, lines 85-95; pg. 2, lines 12-42].  Bone does not explicitly disclose wherein at least one colorant is comprised of a protein derived from seaweed.
Yang discloses edible pigment made from seaweed extract/protein [abstract; claim 1].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the colorant of Bone to include the seaweed protein extract of Yang since Bone discloses plant extract as a colorant.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Bone et al. (US 4,235,935) as applied to claim 1 above and in further view of Brown et al. US 20010041207.
Regarding Claim 13:  Bone discloses as discussed above in claim 1.  Bone does not disclose wherein one or both of the first oil and second oil is comprised of droplets with a diameter of at least 0.1 mm. 
Brown discloses a combination of alginate and oil and an oil droplet having a diameter of 3mm [0051].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the mixture of Bone would have had an oil droplet diameter of 3 mm as in Brown since Brown uses similar hydrocolloids mixed in combination with an oil.
Claims 15-20, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Bone et al. (US 4,235,935) as evidenced by Shanbhag et al. (US 4,143,164) and in further view of Van Lengerich et al. US 2007/0098854 A1.
Regarding Claims 15 and 19: Bone discloses a simulated bacon product containing a mixture of an oil and carrageenan or seaweed extract (agar) as a part of the fat portion [col. 3, lines 23-31; col. 5, lines 39-54; col. 6, lines 1-6].  Bone discloses a simulated bacon product containing an oil and carrageenan or seaweed extract (agar) as a part of the meat portion [col. 3, lines 3-22].  Bone discloses bonding the simulated fat and simulated meat in a heat treating (dehydrating) step [col. 10, lines 16-29].  Bone discloses portions of the bacon analog having from 15 to 30% water in the first emulsion systems and a second emulsion system having 5 to 15% water [col. 3, lines 10, 20, 30, and 35].  Bone does not require egg albumen [col. 5, lines 18-26; claim 4].  Bone discloses the fat content of about 15% to about 35% [col. 5, lines 43-46].
Bone does not explicitly disclose an oil within a hydrocolloid.  However, since the oil and hydrocolloid are mixed together to form a mixture and the ingredients are found together, it would have been obvious that the oil would have been located within a hydrocolloid.  
Bone does not disclose a film.  However, it is known in the art and evidenced in Shanbhag that hydrocolloids are film forming substances [col. 4, lines 59-65].
Van Lengerich discloses the oil droplets coated by hydrocolloids [0078; claim 45].  Van Lengerich discloses hydrocolloids as film forming substances [0036].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the composition of Bone would have included oil coated with hydrocolloid as in Van Lengerich since hydrocolloids are film forming agents and by their mixture together the oil droplets would have coated by the oil.
Regarding the amount of oil, Bone discloses about 35%, and therefore the amounts are substantially close to that of the instant claim at greater than 35%, one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have same properties.  
Regarding Claim 16:  Bone discloses as discussed above in claim 15.  Bone does not disclose where the bacon comprises oil droplet having a diameter of at least 0.1mm.
Van Lengerich discloses oil droplets having a diameter of less than 50 microns (.05 mm) [0051].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Bone to include oil droplets the size recited in Van Lengerich in order to produce a stable emulsion and so that the dough would not have substantial separation when formed.
	It would have been obvious to modify the size of the oil droplets for the desired stability and reduce separation upon forming a dough and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 17: Bone discloses as discussed above in claim 15.  Bone discloses the bacon analog is crinkling, curling, twisting, folding, and realistic bacon-like marbling  tender and flaky, simulating the texture of bacon [col. 4, lines 1-12].  Bone discloses that the bacon analog has appearance, flavor and texture and cooking properties of bacon [col. 1, lines 52-59; col. 4, lines 58-62].
Regarding Claim 18:  Bone discloses as discussed above in claim 15.  Bone does not disclose the claimed feature of the hydrocolloid films in one or both of the fat portion and meat portion serve to restrict the movement of the oil within the respective portion.
However, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 20:  Bone discloses as discussed above in claim 15.  Bone does not explicitly disclose wherein the hydrocolloid film is formed by the setting of an oil-in-hydrocolloid emulsion.
Van Lengerich discloses the formation of a film for oil in hydrocolloid emulsions [claim 38].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the hydrocolloid and oil mixture of Bone would have created an emulsion and upon forming the bacon layers would have been in the form of a film since Van Lengerich discloses the same components and that film is formed from the emulsions.
Regarding Claim 28:  Bone discloses as discussed above in claim 15. Bone discloses the fat content of about 15% to about 35% [col. 5, lines 43-46].
Regarding the amount of oil, Bone discloses about 35%, and therefore the amounts are substantially close to that of the instant claim which recites at least 36%, one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have same properties.
Regarding Claim 30:  Bone discloses as discussed above in claim 15. Bone discloses the fat content of about 15% to about 35% [col. 5, lines 43-46].  Bone does not disclose an oil concentration of at least 40 wt%.
Although Bone discloses about 15 to about 35%, it would have been obvious to modify the amount of fat in order to achieve a level of fat that gives the desired appearance and fat content since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bone et al. (US 4,235,935) as applied to claim 1 above and in further view of Van Lengerich et al. US 2007/0098854 A1.
Regarding Claim 26:  Bone discloses as discussed above in claim 1.  Bone does not disclose that the water activity is no more than 0.7.
Van Lengerich discloses forming a dough made from hydrocolloids and oil and drying the composition to a water activity of less than or equal to 0.7 [0022; 0023; 0029; 0036; 0062; 0087].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the bacon analog of Bone to include it in a dehydrated form having a water activity of less than or equal to 0.7 as in Van Lengerich in order to make the bacon analog shelf stable.
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Van Lengerich overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness.  
Response to Arguments
The 112 1st rejection of claim 25 has been withdrawn due to the cancellation of the claim.
The 103(a) rejection of claim 25 has been withdrawn due to the cancelation of the claim.
On pages 9-10, the Applicants assert that Bone teaches away from an oil content greater 35% in the bacon analog.  The Applicants assert that fat levels above 35% would severely alter Bone.
The Examiner agrees that Bone discloses a fat content of about 15 to 35% but does not agree that it teaches away from higher fat contents.  A prior art reference that "teaches away" from the claimed invention is a significant factor to be considered in determining obviousness; however, "the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).   
At most, Bone discloses that high fat contents may interfere with the binding of the strips or the processed strip may be too fragile. Bone does disclose that the amount of fat or oil should be from about 15% to about 35%. However, “about 35%” and greater than 35%, greater than 36%, at least 40% are not necessarily so far apart as to render Bone as teaching away.  Further Bone does not teach the limitations of “greater than 35%”, “greater than 36%”, or “at least 40%” as unusable.  Bone teaches that fat levels that are too high may cause a fragile strip or the strip may not bind.  The undesired features are not disclosed as definitely occurring and Bone does not state that amounts in a close range of 35% would give the undesired results only that the amount of oil should be from about 15 to about 35%.  Bone is not said to teach away from Applicants greater than 35%, greater than 36% or at least 40%.
On page 11, the Applicants assert that Bone requires egg albumin because it is disclosed in all of the examples.
The Examiner disagrees because Bone is not limited to its examples and because although Bone discloses egg albumin as a preferred heat setting protein, it is not required.  In the claims, in Bone, claim 1 discloses a heat setting protein but does not name a possible heat setting protein until claim 4.  In claim 4 of Bone, egg albumin is listed among a Markush grouping of other heat setting proteins considered usable in the invention.  Bone considers the other protein sources as equivalent.  The Examiner maintains that Bone does not require egg albumin in its formulation.
13.	Regarding the Applicants arguments against the Bone reference in view of new claims 31 and 32, the Examiner agrees that the prior art of record includes the starch and surfactants in the formulation.
14.	On page 13, regarding claim 10 where at least one of the hydrocolloid gels does not melt at 350°F,  the Applicants assert that the bacon strips of Bone are self-basting and that the oil is rendered out and that the bacon in Bone is meant to be unstable.
The Examiner disagrees.  Bone specifically discloses that the oil is rendered out.  Bone makes no mention of the hydrocolloid melting at the claimed temperature.  Applicants are drawing conclusions that are not stated or presumed in Bone.  Bone uses the same hydrocolloids as claimed and those hydrocolloids would have been expected to behave in the same manner when exposed to the same temperature.  It is the oil that bastes/melts, not the hydrocolloid.
For the reasons discussed above, Bone has been maintained as the primary reference.
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Felicia C Turner/Primary Examiner, Art Unit 1793